Exhibit 10.7

 

[g56881kkimage002.jpg]

 

CAPITAL LEASE AGREEMENT

 

Date:

 

March 15, 2005

 

 

 

Lessee:

 

BLUE WIRELESS & DATA, INC.

 

 

3001 Knox St., Suite 401, Dallas, TX 75205

 

 

Contact: John W. Mills, III, COO

 

 

 

Lessor:

 

GREG MARTIN

 

 

6032 Canvas Back Dr., Frisco, TX 75034

 

 

fax: (214) 853-5538

 

 

 

 

 

STEVEN BENAVIDES

 

 

1740 Elmhurst Ct., Prosper, TX 75078

 

 

fax: (214) 853-5538

 

 

 

Company:

 

DSG TECHNOLOGY, INC. d/b/a PANABAND

 

 

4760 Preston Road, Suite 244-272, Frisco, Texas 75034

 

 

 

Property:

 

That certain vehicle described in Exhibit “A” hereto.

 

General Terms

 

1.             Lease.  Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor the Property. Lessee hereby acknowledges delivery and acceptance of
Lessee’s rights in the Property under this Lease

 

2.             Term.  This Lease is for a term on one year, commencing on the
date hereof, and expiring on March 15, 2006 (the “Maturity Date”).

 

3.             Payment.  As full monthly payment of the lease of the Property,
Lessee shall pay Lessor under the terms of a Secured Promissory Note (“Note”)
executed by the parties on the same date hereof.

 

4.             Event of Default.  If Lessee fails to pay according to the terms
of the Note, this Lease shall be considered in default of this Agreement.  In
such event, Lessor’s only recourse shall be to reclaim possession of the
Property.

 

5.             No Warranties by Lessor, Maintenance, Compliance with Laws and
Insurance.  Lessee acknowledges that Lessor is not the manufacturer of the
Property, nor manufacturer’s agent, and the LESSOR MAKES NO WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, AS TO THE FITNESS, DESIGN OR
CONDITION, THE MERCHANTABILITY OF THE PROPERTY OR ITS FITNESS FOR ANY PARTICULAR
PURPOSE, THE QUALITY OR CAPACITY OF THE MATERIALS IN THE PROPERTY OR WORKMANSHIP
IN THE PROPERTY. No defect or unfitness of the Property shall relieve Lessee of
the obligation to make payments as defined in the Secured Promissory Note
executed for the benefit of Lessor. Lessee shall, at its own cost and expense,
(a) pay all charges and expenses in connection with the use, operation and
maintenance of the Property; (b) comply with all laws, ordinances, regulations,
requirements and rules with respect to the use, maintenance and operation of the
Property; (c) maintain at all times comprehensive insurance for the full
insurable value of the Property, with companies satisfactory to Lessor,
protecting Lessor’s interest as it may appear, including Lessor as an additional
named insured, in amounts satisfactory to Lessor; (d) deliver to Lessor
additional named evidence of such insurance coverage; and (e) make all repairs
and replacements required to be made to maintain the Property in good condition,
reasonable wear and tear expected.

 

 

Initials:

 

 

 

1

--------------------------------------------------------------------------------


 

6.             Transfer of Ownership.   If Lessee shall duly perform and observe
all the terms and conditions in this Lease including all payments specified
herein, on the Maturity Date the Property shall become the sole property of
Lessee and Lessor will assign and make over all his rights, title and interest
in and to the same to Lessee, without any further obligation by Lessee.  Until
all terms of this Lease have been complied with, including the payment of all
sums payable, the Property shall remain the property of the Lessor, and Lessee
shall have no rights in title or claim against the Property.

 

7.             Possession and Use.  So long as Lessee shall not be in default
under this Lease, Lessee may possess and use the Property in accordance with
this Lease. The Property shall be used in the lawful business of Lessee.

 

8.             Headings.  The article, paragraph and subparagraph headings
hereof are inserted for convenience of reference only and shall not alter,
define, or be used in construing the text of such articles, paragraphs or
subparagraphs.

 

9.             Plurality.  When the context requires, singular nouns and
pronouns include the plural.

 

10.           Governing Law and Jurisdiction.  This Note shall be governed by
and construed in accordance with the laws of the State of Texas, without
reference to its conflict of laws rules.  Jurisdiction and venue shall reside
exclusively in the courts of Dallas County, Texas.

 

11.           Severability.  If any provision of this Note is held to be invalid
or unenforceable by any court of competent jurisdiction, it is the intent of all
of the parties that all other provisions of this Note be construed to remain
fully valid, enforceable and binding on the parties.

 

12.           Power to Bind.  A responsible officer of Lessee has read and
understands the contents of this Agreement and is empowered and duly authorized
on behalf of Lessee to execute it.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement effective on the Date first stated
herein.

 

LESSEE:

 

 

 

 

 

/s/ John W. Mills, III

 

 

BLUE WIRELESS & DATA, INC.

 

John W. Mills, III, COO

 

 

 

LESSOR:

 

 

 

 

 

/s/ Greg Martin

 

/s/ Steven Benavides

 

GREG MARTIN

STEVEN BENAVIDES

 

2

--------------------------------------------------------------------------------